DETAILED ACTION
This Office Action is in response to RCE filed March 10, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Canestaro et al. (US 4,873,123) in view of Akiba et al. (US 2014/0091483) or Maeda et al. (US 4,550,394)
Canestaro et al. disclose an electroconductive film laminate (Figs. 1-2) comprising a copper-containing patterned electroconductive film (11) (col. 3, line 25) laminated on a plastic substrate (12) (col. 4, lines 60-66), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines, at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (col. 3, lines 30-31) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm.
Canestaro et al. differ from the claimed invention by not showing that a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater, and at least a portion of the conductive pattern has a space width between the conductive lines of between 0.50 µm and 20 µm, inclusive, with a minimum space width between conductive lines falling within a range of 0.50 µm and 20 µm.
Canestaro et al. further disclose that at least a portion of the conductive pattern has a space width between the conductive lines of approximately 25.4 µm and 152.4 µm, inclusive, with a minimum space width between conductive lines falling within a range of approximately 25.4 µm and 152.4 µm (col. 3, lines 34-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the conductive pattern can have a space width within the claimed range, because (a) the space width disclosed by Canestaro is slightly larger than the claimed range of the space width, (b) the space width of the conductive pattern would become smaller as the device size shrinks over time to integrate more device elements on the plastic substrate, which would allow a wider range of applications of the electroconductive film and a lower manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the space width achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Canestaro et al. differ from the claimed invention by not showing that a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater.
Akiba et al. disclose a plastic substrate ([0051]-[0052]), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of about 50 mm to 400 mm, which is greater than 10 inches or 254 mm ([0059]).
In addition, Maeda et al. disclose a plastic substrate (111 in Fig. 5) (col. 3, lines 25-26), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter on the order of 30 cm, which is greater than 10 inches or 25.4 cm (col. 3, lines 9-10).
Since both Canestaro et al. and Akiba et al./Maeda et al. teach a plastic substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plastic substrate disclosed by Caestaro et al. can have a top surface equaling an area of a circle having a diameter of 10 inches or greater, because (a) a large diameter substrate having a diameter equal to or greater than 10 inches has been well-known and commonly used in forming electronic or semiconductor devices as disclosed by Akiba et al. and Maeda et al., (b) a large diameter substrate has been commonly employed to manufacture a large number of electronic or semiconductor devices to reduce the manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (US 2007/0117394) in view of in view of Hotta et al. (US 8,524,607) and further in view of Akiba et al. (US 2014/0091483) or Maeda et al. (US 4,550,394)
Shinoda et al. disclose an electroconductive film laminate comprising a copper-containing patterned electroconductive film (copper fine wiring lines in [0013]) laminated on a substrate (substrate in [0013]), wherein: the copper-containing patterned electroconductive film comprises a conductive pattern comprising conductive lines (copper fine wiring lines), at least a portion of the conductive lines has a line width of between 0.10 µm and 30 µm, inclusive, (0.5 µm) with a minimum line width of the conductive patterns lines falling within a range of 0.10 µm and 30 µm, and at least a portion of the conductive pattern has a space width between the conductive lines of between 0.50 µm and 20 µm, inclusive (5.0 µm), with a minimum space width between conductive lines falling within a range of 0.50 µm and 20 µm.
Shinoda et al. differ from the claimed invention by not comprising a plastic substrate, wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater.
Hotta et al. disclose a plastic substrate (91 in Fig. 11) (col. 33, lines 34-37), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of 8 inches.
Since both Shinoda et al. and Hotta et al. teach copper lines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the substrate disclosed by Shinoda et al. can be a plastic substrate as disclosed by Hotta et al., because (a) a plastic substrate has been one of the commonly employed substrates in forming an integrated circuit due to its flexibility and a low cost, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further regarding claim 1, Shinoda et al. in view of Hotta et al. differ from the claimed invention by not showing that a top surface area of the plastic substrate equals an area of a circle having a diameter of 10 inches or greater.
Akiba et al. disclose a plastic substrate ([0051]-[0052]), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter of about 50 mm to 400 mm, which is greater than 10 inches or 254 mm ([0059]).
In addition, Maeda et al. disclose a plastic substrate (111 in Fig. 5) (col. 3, lines 25-26), wherein a top surface area of the plastic substrate equals an area of a circle having a diameter on the order of 30 cm, which is greater than 10 inches or 25.4 cm (col. 3, lines 9-10).
Since both Shinoda et al. and Akiba et al./Maeda et al. teach a plastic substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the plastic substrate disclosed by Shinoda et al. can have a top surface equaling an area of a circle having a diameter of 10 inches or greater, because (a) a large diameter substrate having a diameter equal to or greater than 10 inches has been well-known and commonly used in forming electronic or semiconductor devices as disclosed by Akiba et al. and Maeda et al., (b) a large diameter substrate has been commonly employed to manufacture a large number of electronic or semiconductor devices to reduce the manufacturing cost, and (c) the claim is prima facie obvious without showing that the claimed range of the top surface area of the substrate achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicants’ arguments filed February 9, 2022 are mainly based on attacking the teachings of the individual references, and in response to Applicants' arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicants did not prove or show that the claimed ranges would result in unexpected results as discussed before in the Final Office Action and above in current Office Action.  Rather, by simply changing the ranges of the diameter and space width in the amended claim 1, it appears that Applicants may have shown that the claimed ranges are not critical parameters that would result in unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tak et al. (US 9,202,878)
Beck et al. (US 7,972,553)
Tanaka et al. (US 7,557,991)
Tanaka (US 7,372,630)
Sasaki et al. (US 7,217,344)
Bonnebat et al. (US 4,959,252)
Rester (US 4,509,162)
Shimizu et al. (US 8,294,040)
Kovacs et al. (US 7,501,301)
Yamazaki et al. (US 8,405,116)
Kim et al. (US 6,853,434)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 3, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815